EXHIBIT Sinoenergy Corporation Reports First Quarter 2009 Results BEIJNG, Feb. 23 /PRNewswire-Asia-FirstCall/ Sinoenergy Corporation (Nasdaq: SNEN), ("Sinoenergy" or the "Company"), developer and operator of retail Compressed Natural Gas (CNG) filling stations in the People's Republic of China, and a manufacturer of CNG transport truck trailer, CNG filling station equipment and CNG fuel conversion kits for automobiles, today announced financial results for the quarter ended December 31, 2008. First
